Title: To James Madison from John Gavino, 7 August 1804 (Abstract)
From: Gavino, John
To: Madison, James


7 August 1804, Gibraltar. No. 156. “Since I had the honour of adressing you under 3d: Inst: I have not been favourd with any of your Commands.
“I Yesterday received a Letter from Coll. Lear of algeir wherein he inclosed me abstracts from Commodor Pribles Letter to him 19t: June, & Mr: Davies—Charge of the Consulate at Tunis 22d: June. I herewith inclose Copy of said abstracts for your information, In my above last inclosed Copy of one from Consul Simpson, under 2d: Instant, I have a further letter from said Gentleman accompanying one for Comodor Barron which will be deliverd on arrival, he tells me it would be proper just now that the Squadron shewed themselves on the Emperour of Morroccos Coast.”
